Citation Nr: 0027164	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbosacral strain.  

2. Entitlement to service connection for right knee injury 
residuals.  

3. Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran had active service from October 1951 to October 
1955 and from November 1956 to November 1972.  This case 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a February 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for lumbosacral strain, right knee 
injury residuals, and a left knee disorder and denied the 
claims.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

In reviewing the record, the Board observes that the veteran 
has submitted photocopies of service clinical documentation 
which was not previously of record.  In his July 1998 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran indicated that he was treated for right 
knee and left knee complaints at the Ramey Air Force Base 
Hospital, the Commonwealth of Puerto Rico and low back 
complaints at the Goose Bay, Labrador, Canada Air Base 
medical facility.  Given these facts, it is not apparent that 
all available service medical records have been incorporated 
into the record.  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

In his May 1999 notice of disagreement, the veteran stated 
that he was receiving treatment for the claimed disabilities 
from his nephew, a doctor.  A May 1999 written statement from 
the veteran's nephew indicates that he had treated the 
veteran for lumbosacral strain and bilateral knee sprain in 
1984.  In his June 1999 substantive appeal, the veteran 
reported that he had received treatment at the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Medical 
Center.  A June 1999 written statement from F. Garcia Cortes, 
M.D., conveys that the veteran was seen for low back and knee 
complaints during the period between 1989 and 1998.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran submit photocopies of all service 
medical records in his possession for 
incorporation into the record.  

2.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that it forward all available service 
medical records associated with the 
veteran's period of active service with 
the United States Air Force from October 
1951 to October 1955 and from November 
1956 to November 1972.  

3.  The RO should specifically request 
that a search be made of the records of 
the Ramey Air Force Base Hospital, the 
Commonwealth of Puerto Rico and the Goose 
Bay, Labrador, Canada Air Base medical 
facility for any documentation pertaining 
to treatment of the veteran.  All 
material produced by the requested search 
should be incorporated into the record.  

4.  The RO should request that the veteran 
provide information as to all post-service 
treatment of his lumbosacral spine, right 
knee, and left knee disabilities including 
the names and addresses of all treating 
physicians.  Upon receipt of the requested 
information and the appropriate releases, the 
RO should contact the veteran's nephew, F. 
Garcia Cortes, M.D., and all other identified 
health care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

5.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, including 
that provided at the San Juan, the 
Commonwealth of Puerto Rico, VA Medical 
Center, be forwarded for incorporation 
into the record.  

6.  The RO should then readjudicate the 
veteran's claims of entitlement to service 
connection for lumbosacral strain, right knee 
injury residuals, and a left knee disorder.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference 


should be drawn from it regarding the final disposition of 
the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


